Butler, C. J.
Neither the order of the Superior Court, supplemental to the judgment on the writ of error, directing :N the case to be entered for trial in the Superior Court, nor any lapse of time thereafter, could affect the right of the defendant C^.’jo file his motion to erase. It has been many times holden, V/and the rule is well settled in this state, that our courts may erase a case from the docket at any time or in any stage of the proceedings, when they discover that they have no jurisdiction of the subject-matter.
The Superior Court had no jurisdiction of the subject-matter of this case. The original proceedings were statutory and special. No re-trial of the issues by any other court was contemplated. The proceeding was not only intended to be summary but conclusive. The law allows a writ of error to revise such proceedings where they are erroneous in law; but it has not provided or intended to provide for any re-trial of the issues of fact in another court. On the contrary, the special and controlling statute in terms forbids it, by forbidding an appeal. We think it very clear therefore, from the nature and object of the proceeding, and the prohibition against an appeal, that such cases are exceptional and not within the purview of the statute which authorizes the entry of actions in the Superior Court when reversed on a writ of error.
The case of Hale v. Wiggins, 33 Conn., 101, has been alluded to in the argument, but the question of jurisdiction was not raised at any time in the case. . It came before us *309the first time legitimately, by motion in error from the decision of the Superior Court on a writ of error from the commissioners’ court. It came the second time illegitimately, after an unauthorized entry of the case and a trial of the issues in the Superior Court. We then considered in consultation the question of jurisdiction, but as the parties had not made or argued it, and our decision of the questions raised would make a final disposition of the case, we concluded to decide them. But to prevent the case from becoming by implication an apparent precedent, and misleading the profession, we did not permit a report of it.
The case was properly dismissed and there is no error in the record.
In this opinion the other judges concurred.